Citation Nr: 0605026	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  05-14 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran had active service from October 1959 to June 
1963.

This appeal arises from a December 2004 rating decision of 
the Lincoln, Nebraska Regional Office (RO) that denied the 
veteran's request for service connection for bilateral 
hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's bilateral hearing loss is not related to 
disease or injury suffered in military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in September 2004 prior to the initial unfavorable AOJ 
decision in December 2004.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in September 2004 as well as a 
statement of the case in April 2005, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available private treatment 
records have been obtained.  Accordingly, the Board finds 
that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, a VA nexus opinion was 
obtained in November 2004.  The Board finds that the evidence 
currently of record is adequate to fully and fairly evaluate 
the veteran's appeal under 38 C.F.R. § 3.159 without 
affording the veteran a VA examination or obtaining an 
additional VA nexus opinion.  As a result, the Board finds 
that the RO has satisfied the duty-to-assist obligations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


EVIDENCE

The veteran's service medical records include the enlistment 
medical examination in October 1959, the separation 
examination in May 1963, and an audiometric evaluation in 
November 1961.  Audiologic testing in October 1959, November 
1961, and May 1963 were within normal limits.  The November 
1961 report indicates that the veteran was exposed to gunfire 
in basic training and that he seldom or never wore hearing 
protection other than dry cotton when exposed to loud noise.  
His most recent noise exposure had occurred at least fourteen 
days before.

On an August 2004 audiological examination by Craig A. Foss, 
Au.D, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
80
80
LEFT
40
45
65
80
80

Speech audiometry revealed speech recognition ability of 88% 
in both ears.  Dr. Foss concluded that the veteran's hearing 
loss was quite likely caused by his exposure to the noise of 
rifles, both prop and jet engines, and helicopters without 
the benefit of hearing protection devices while serving in 
the military.  He based this conclusion on the hearing test 
results and descriptions from the veteran of his medical 
history and military service conditions.

A November 2004 report by a VA chief of audiology concluded 
that current hearing loss was not likely precipitated by his 
military noise exposure.  The VA audiologist based his 
opinion on the normal audiometric results on the veteran's 
entrance and separation examinations.  


ANALYSIS
 
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  For the purposes of 
§ 1131, the Court has adopted the statutory definition in 38 
U.S.C.A. § 1701(1) to define the term "disability" as a 
disease, injury, or physical or mental defect.  See Leopoldo 
v. Brown, 4 Vet. App. 216, 219 (1993).  Proof of a direct 
service connection requires the veteran to submit medical 
evidence of (1) a current disability, (2) an injury or 
disease incurred during service, and (3) a nexus between the 
disability and the disease or injury.  In some circumstances, 
lay testimony can satisfactorily establish the second 
condition.  See Pond v. West, 12 Vet. App. 341, 346 (1999); 
see also Rose v. West, 11 Vet. App. 169, 171 (1998).  In 
Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that 
direct service connection will be granted on the basis of 
delayed onset for a hearing disability which is initially 
manifest after service when the evidence demonstrates that 
the post service hearing disability is causally related to 
acoustic trauma (injury) in service.

Where a veteran has served 90 days or more and an organic 
disease of the central nervous system (high frequency hearing 
loss) becomes manifest to a degree of ten (10) percent or 
more within 1 year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

The veteran contends that noise exposure during military 
service resulted in bilateral hearing loss.  Pursuant to 
38 C.F.R. § 3.385 (2005), impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  

Based on his SMRs, the veteran did not suffer from a hearing 
disability as characterized in § 3.385 while he was in the 
service.  Audiological results were within normal on the 
enlistment, separation, and in-service hearing examinations.  
Additionally, his SMRs contain no hearing complaints.  

Under Hensley, above, the Board must ascertain whether the 
veteran currently suffers from hearing loss that is related 
to acoustic trauma experienced during service.  The November 
1961 test results document a history of acoustic trauma 
without the use of hearing protection; accordingly, the Board 
accepts the veteran's history of having suffered acoustic 
trauma during service.

Although Dr. Foss established the current existence of 
bilateral hearing loss in August 2004, more than forty years 
transpired between his service discharge in 1963 and August 
2004.  Dr. Foss diagnosed the veteran as having moderate low 
frequency sloping to severe high frequency sensorineural 
hearing loss.  He opined that the veteran's condition was 
quite likely caused by his history of being exposed to rifle 
noise, prop and jet engines, and helicopters without the 
advantage of hearing protection.  

The veteran's file was sent to a VA audiologist for an 
opinion as to whether the veteran's hearing loss was at least 
as likely as not caused by his military service.  See 
38 C.F.R. § 3.159(c)(4) (2005).  The examiner reviewed the 
veteran's complete claims folder to include the SMRs that 
showed his hearing was within normal limits at the time of 
service discharge.  The VA examiner concluded that, since the 
veteran's hearing was within normal limits upon separation 
from the service, it was not likely that the veteran's 
current hearing loss was precipitated by military noise 
exposure. 

When expert medical opinions conflict, the Board may favor 
the opinion of one competent medical expert over that of 
another as long as it gives an adequate statement of reasons 
and bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
According to the Court, the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches. As is true with any piece of evidence, the 
credibility and weight to be attached to an opinion is within 
the province of the Board as adjudicators to determine. 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board is also not obligated to give the nexus opinion of the 
veteran's treating physician any greater weight than that of 
the VA examiner.  See id. at 473.  

While the private audiologist and the VA chief of audiology 
are qualified to give competent audiological opinions, the 
Board in this claim will accord greater weight to the VA 
examiner's opinion.  The most significant factor underlying 
this conclusion is the fact that the VA audiologist had 
access to the veteran's SMRs when evaluating this claim.  The 
VA examiner stressed the fact that the separation report of 
examination did not reveal bilateral hearing loss and that 
the private examiner did not have the veteran's service 
medical records.  The Board finds the VA audiologist's 
opinion to be more persuasive because it is based on a 
thorough review of the veteran's records, while the 
conclusion of the private audiologist is based on an 
incomplete medical record.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (rejecting a medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents that would have enabled him to form an opinion on 
service connection on an independent basis).  

In view of the above, the Board finds that the veteran's 
bilateral hearing loss was not manifest during service, 
within the initial post service year, or for many years 
thereafter.  As the evidence does not establish a causal link 
between the veteran's current bilateral hearing loss and 
disease or injury during service more than 40 years before, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


